The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-16, 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santeler et al. (2002/0194530) and further in view of Neufeld (US 5,333,305).
Consider claims 1, 13 and 21, Santeler et al. discloses a method and data storage apparatus configured to store data and in communication with a computer host to receive host access commands to update stored data, the data storage device, comprising: a memory having a predetermined plurality of channels storing full a stripes of data; each full stripe of data storing a user data from the computer host in each of a predetermined subset of the channels and storing parity data in each of the rest of the channels that is computed for the user data stored in the respective full stripe (Fig. 3A, pg. 2 ¶’s [0029]-[0031], [0036]-[0037], data is stored in stripes across multiple memory modules simultaneously and blocks store both user and parity data in full stripes.); a buffer having indices aligned with the channels in the memory and temporarily storing updated user data from the computer host; and (Fig. 7, pg. 2 ¶’s [0051]-[0052], a buffer is used to temporarily store data being transferred and can do so by using parallel writes to the memory banks.).
As for the limitation “a processor-based controller executing memory control logic that, responsive to the host access commands to update first user data stored in one of the full stripes in the memory and to update second user data in another one of the full stripes in the memory, computes new parity data for the a partial stripe stored in the buffer that includes the updated first and second user data without using any old user data and without using any old parity data stored in the memory”, Santeler discloses calculating partial strip parity, (Fig. 3A, pg. 2 ¶’s [0029]-[0031], [0036]-[0037]), but does so using old data. However Neufeld teaches being able to do so without having to use any old data (Neufeld: abstract, Col. 3 lines 44-51, Col. 10 lines 3-15) this limitation is stating that updates from two different full stripes are combined together and then stored as a partial stripe and in Neufeld when a partial stripe is created to store a first user data, any other available data can be written in the remainder which includes second user data from a second stripe and if this write operation is performed to an unused portion of memory then an additional read for old data is not needed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaches of Neufeld with Santeler because Neufeld teaches that not needing the read old data to make computations for partial stripes removes the performance penalties associated with partial stripe writes (Col. 3 lines 53-57).
As for the new limitations to claims 13 and 21, “the user data being computational data related to host input/output commands and not dummy data”. The above references teach the user data being data related to input/output commands (such as updates) and this user data is considered computational data. The claims to not specifically described what is required by the term computation and the examiner considers the user data of the above references to be computational.
Consider claims 2 and 14, Santeler et al. discloses the method and data storage apparatus of claims 1 and 13, wherein the memory control logic by computing the new parity data does not alter other parity data stored in the memory (pg. 2 ¶ [0034]-[0035] and pg. 3 ¶ [0051], where incoming data that has redundancy and parity performed on it does not alter data already stored in the RAID array.).
Consider claims 3 and 15, Santeler et al. discloses the method and data storage apparatus of claims 1 and 13, wherein the memory control logic, responsive to another computer request to revise second data via in another channel of the plurality of channels, and without using any old user data stored in the memory or any old parity data stored in the memory, computes second parity data for the partial stripe(pg. 2 ¶ [0034]-[0035] and pg. 3 ¶ [0051], where the buffer receives the data computes the parity and in also creates a redundant copy of the data in a mirroring RAID scheme is used. This is done before the data is stored to the memory banks and modules. Both the data and the mirror copy are stored concurrently.).
Consider claims 4 and 16, Santeler et al. discloses the method and data storage apparatus of claims 1 and 13, wherein the memory control logic, responsive to another computer request to revise data to a full stripe, and without using any old user data stored in the memory or  any old parity data stored in the memory, computes second parity data for the full stripe (pg. 2 ¶ [0034]-[0035] and pg. 3 ¶ [0051], where the buffer receives the data computes the parity and it also creates a redundant copy of the data in a mirroring RAID scheme is used. This is done before the data is stored to the memory banks and modules.).
Consider claim 7, Santeler et al. discloses the data storage apparatus of claim 1, wherein the buffer comprises a nonvolatile memory (pg. pg. 3 ¶ [0051] and pg. 4 ¶’s [0054]-[0055]).
Consider claim 8, Santeler et al. discloses the data storage apparatus of claim 1, wherein the first user data comprises writeback data (pg. 2 ¶ [0034]-[0035] and pg. 3 ¶ [0051], the data is written to a buffer then to the storage elements, thus acting in a writeback fashion.).
Consider claim 9, Santeler et al. discloses the data storage apparatus of claim 1, wherein the memory comprises a multiple channel solid state storage device (pg. 2 ¶’s [0030] and [0036]-[0037], where each bank contains, for example, two memory modules and each memory module is considered a channel for storing data.).
Consider claim 10, Santeler et al. discloses the data storage apparatus of claim 9, wherein the memory stores data via one of at least fifteen channels (pg. 2 ¶’s [0030] and [0036]-[0037], where there are one or more memory modules.).
Consider claims 11 and 19, Santeler et al. discloses the method and data storage apparatus of claims 1 and 13, wherein the computer request to revise the first user data is received as a host command via a communication link between the host and the data storage apparatus, the memory control logic computing the first parity data entirely under a top level control of the data storage apparatus with no input from the host or any other device via the communication link (fig. 3, pg. 2 ¶ [0034], pg. 3 ¶ [0051] and pg. 4 ¶ [0064], where the controller performs the computing of the redundancy and a user inputs commands through the I/O controller and this in combination with the CPU's issue instructions to the data storage.).
Consider claim 12, Santeler et al. discloses the data storage apparatus of claim 11, wherein the communication link comprises a network (Fig. 3, where the components of the system of Santeler et al. are networked together using buses).
Consider claim 18, Santeler et al. discloses the data storage apparatus of claim 16, wherein the computing steps are characterized by buffering the full stripe in a nonvolatile memory (pg. 2 ¶ [0034]-[0035] and pg. 3 ¶ [0051]).

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. The arguments pertaining to the new claim limitations have been addressed in the claim rejections above. 
As for any arguments pertaining to the rejections affirmed by PTAB and/or the PTAB’s decision. Both the examiner’s rejections that went before PTAB and the PTAB’s decision affirming the rejections are maintained. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136